DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 01/31/2020.
Information disclosed and list on PTO 1449 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-4,11,15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al. (U.S. 8,913,453).
	Regarding claims 1, 16, Baek et al. disclose an apparatus (Figure 1), comprising; 
	a set of memory cells arranged in a set of NAND strings (Figure 2); 
	a set of bit lines (Figure 3A-B), each bit line connected to a respective NAND string in the set of NAND strings (Figure 2, BL); 
	sense circuits (Figure 4, PB0-PBK) connected to respective memory cells in the set of memory cells via a respective bit line in the set of bit lines (Column 6, lines 5-14), each sense circuit is configured to pass a voltage signal to the respective bit line in a program loop of a program operation (Column 3, lines 29-67, Column 4, lines 1-6) when the respective memory cell is to be inhibited from programming (Column 6, lines 15-lines 50); 
	a voltage source (Column 8, lines 36-55) connected to the sense circuits and configured to output the voltage signal (Column 4, lines 7-21), the voltage signal starts at an initial voltage and increases to a program-inhibit voltage (Column 8, lines 50-55); and 
	a control circuit (Figure 1, 120, Column 3, lines 51-67, Column 4, lines 1-6) connected to the voltage source and the sense circuits, the control circuit is configured to instruct the voltage source to begin to output the voltage signal at a time in the program loop which is based on a position of the program loop among a plurality of program loops in the program operation (Column 4, lines Figure 6, Column 8, lines 50-67, Column 9, lines 1-35).  

	Regarding claims 3,17, Baek et al. disclose wherein: the control circuit is configured to instruct the voltage source to begin to output the voltage signal sooner in a program loop which is in an initial set of program loops of the plurality of program loops than in a program loop which is in an intermediate set of program loops of the plurality of program loops (Column 7, lines 64-67, Column 8, lines 1-12, Figure 6).  
	Regarding claims 4, 18, Baek et al disclose wherein: the control circuit is configured to instruct the voltage source to begin to output the voltage signal sooner in a program loop when the program loop is in a final set of program loops of the plurality of program loops than when the program loop is in an intermediate set of program loops of the plurality of program loops (Column 3, lines 65-67, Column 4, lines 1-36).  

Allowable Subject Matter
Claims 5-10, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-9, 12-15 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention as such as claims 5-10, 12-15 disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/           Primary Examiner, Art Unit 2827